Detailed action
The notice of allowance is in response to applicant’s arguments/remarks filed on 10/19/2021 for response of the office action mailed on 04/19/2021 along with an interview held on 12/10/2021.

The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action. The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-26 (renumbered 1-26, respectively) along with arguments presented in remarks filed on 10/19/2021 considered and are persuasive. The objections/rejections of these claims have accordingly been withdrawn.


Allowable Subject Matter
Claims  1-26 (renumbered 1-26, respectively)  are allowed in light of applicant’s arguments filed on 10/19/2021  along with an interview held on 12/10/2021 and in light of prior art(s) of record.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	
Authorization for this examiner’s amendment was given in an interview with attorney BRIAN EMFINGER (Reg. # 64,670)  on 12/10/2021; On 12/10/2021, examiner contacted applicant's representative attorney BRIAN EMFINGER (Reg. # 64,670) and proposed to make further amendments to  claim limitations to respective amended (filed on 10/19/2021)  independent claims 1, 8 and 15.  After a few more e-mail exchanged,  examiner received a final proposed amendments from the attorney on 12/19/2021. See interview summary.
 
      The application has been amended as follows: See  attached claim amendments



Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: the prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. 

Independent claim 1 is allowable over the prior art of record for at least the reason that, even though the prior art discloses: “A method comprising: receiving, by a first base station from a wireless device, an uplink request via a cell of a plurality of cells configured for the wireless device, wherein the plurality of cells comprises: a first cell group associated with the first base station; and a second cell group associated with a second base station; after the uplink request, determining, by the first base station, a failure of a listen-before-talk (LBT) procedure for downlink transmission via a licensed assisted access (LAA) cell of the first cell group; based on the failure of the LBT procedure, sending, by the first base station to the second base station, an indication of the failure of the LBT procedure”; the prior art fails to teach, or reasonably suggest, that the following conditions are satisfied: “receiving, by the first base station from the second base station and based on the indication of the failure of the LBT procedure, an indication of a change for at least one cell of the first cell group, wherein the change comprises at least one of: a change in cell assignment of the at least one cell of the first cell group; an addition of the at least one cell to the first cell group; or a release of the at least one cell from the first cell group.”, in combination with all other limitations of the claim. Claims 2-7 and 21-22 are also allowable for depending on independent claim 1.

Independent claim 8 is allowable over the prior art of record for at least the reason that, even though the prior art discloses: “A base station comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the base station to: receive, from a wireless device, an uplink request via a cell of a plurality of cells configured for the wireless device, wherein the plurality of cells comprises: a first cell group associated with the base station; and a second cell group associated with a second base station; after the uplink request, determine a failure of a listen-before-talk (LBT) procedure for downlink transmission via a licensed assisted access (LAA) cell of the first cell group; based on the failure of the LBT procedure, send, to the second base station, an indication of the failure of the LBT procedure;”; the prior art fails to teach, or reasonably suggest, that the following conditions are satisfied : “receive, from the second base station and based on the indication of the failure of the LBT procedure, an indication of a change for at least one cell of the first cell group, wherein the change comprises at least one of: a change in cell assignment of the at least one cell of the first cell group; an addition of the at least one cell of the first cell group; or a release of the at least one cell from the first cell group.”, in combination with all other limitations of the claim. Claims 9-14 and 23-24 are also allowable for depending on independent claim 8.

Independent claim 15 is allowable over the prior art of record for at least the reason that, even though the prior art discloses: “A non-transitory computer-readable medium comprising instructions that, when executed by a base station, cause: receiving, from a wireless device, an uplink request via a cell of a plurality of cells configured for the wireless device, wherein the plurality of cells comprises: a first cell group associated with the base station; and a second cell group associated with a second base station; after the uplink request, determining a failure of a listen-before-talk (LBT) procedure for downlink transmission via a licensed assisted access (LAA) cell of the first cell group; based on the failure of the LBT procedure, sending, to the second base station, an indication of the failure of the LBT procedure;”; the prior art fails to teach, or reasonably suggest, that the following conditions are satisfied : “receiving, from the second base station and based on the indication of the failure of the LBT procedure, an indication of a change for at least one cell of the first cell group, wherein the change comprises at least one of: a change in cell assignment of the at least one cell of the first cell group; an addition of the at least one cell to the first cell group; or a release of the at least one cell from the first cell group.”, in combination with all other limitations of the claim. Claims 16-20 and 25-26 are also allowable for depending on independent claim 15.

Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious combination of all the steps disclosed in independent claims 1, 8 and 15 with proper motivation at or before the time it was effectively filed.

Any comments considered necessary by applicant must be submitted no later than payment of
the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUL CHOWDHURY whose telephone number is (571)272-0485.  The examiner can normally be reached on Monday-Thursday 9 AM- 6 PM EST (Friday Var.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.C. /Examiner, Art Unit 2467
                                                                                                                                                                                                                                                                                                                                                                                       /HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467